Exhibit 10.13

SECOND AMENDMENT TO SUPPLEMENTAL

RETIREMENT/DEATH BENEFITS AGREEMENT

THIS AMENDMENT entered into this 1st day of January, 2004 by and between POST,
BUCKLEY, SCHUH & JERNIGAN, INC. (PSBJ Inc.) and The PBSJ Corporation (PBSJ
Corp.), Florida corporations, with principal offices in Miami, Florida
(collectively hereinafter referred to as the “Corporations”) and Robert J.
Paulsen, (hereinafter referred to as the “Employee”).

RECITALS

A. The Corporations and the Employee entered into a Supplemental
Retirement/Death Benefits Agreement (the “Agreement”) dated December 17, 1987,
which Agreement and Amendment dealt with the employment of the Employee for a
specified period.

WHEREAS, the parties hereto desire to further amend the Agreement and Amendment
to reflect the current and revised understanding of the parties with respect to
certain rights, obligations and benefits of the parties under the Agreement.

NOW, THEREFORE, in consideration of the mutual covenants herein contained and
other good and valuable considerations, the adequacy and receipt of which is
hereby acknowledged, the parties hereto agree as follows:

1. Amount of Full Benefits. The Amount of the Employee’s annual Full Benefit,
identified in the First Amendment to the Agreement dated January 2002 as Fifty
Thousand Dollars ($50,000), shall be increased by Twenty-Five Thousand Dollars
($25,000) to a total of Seventy-Five Thousand Dollars ($75,000).

The above shall be payable according to the same term (15 years) and subject to
the same escalation factors (lesser of three percent [3%] or the increase in the
CPI and scheduled full benefit annual increase amounts) as stipulated in the
First Amendment to the Agreement dated January 2002.

2. Miscellaneous.

(a) Except as expressly provided herein, the Agreement, as amended, shall remain
in full force and effect without any modification or waiver of any provision
thereof.

(b) This Second Amendment shall be governed by the laws of the State of Florida,
without regard to the principles of conflicts of laws thereunder.



--------------------------------------------------------------------------------

(c) The Agreement, as amended, sets forth the entire understanding of the
parties as to the subjects discussed therein, and supersedes all prior
understandings, commitments, agreements, whether oral or written, relating to
the subject matter thereof.

(d) This Second Amendment may be executed in any number of counterparts, and
each such counterpart shall for all purposes be deemed an original.

IN WITNESS WHEREOF, the parties hereto have hereunto affixed their hands and
seals as of the date and year first above written.

 

      POST, BUCKLEY, SCHUH & JERNIGAN, INC. Attest:     A Florida Corporation

/s/ Charles D. Nostra

    By:  

/s/ W. Scott DeLoach

Charles D. Nostra       W. Scott DeLoach, CFO/Exec. Vice President Assistant
Secretary       Attest:     THE PBSJ CORPORATION

/s/ BECKY S. SCHAFFER

    By:  

/s/ Richard A. Wickett

BECKY S. SCHAFFER       Richard A. Wickett, Chairman Assistant Secretary        
  EMPLOYEE

/s/ Audrey Davidson

   

/s/ Robert J. Paulsen

Witness     Robert J. Paulsen Audrey Davidson    